Citation Nr: 1449601	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected schizophrenia.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1974.  These matters are before the Board of Veteran' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that his schizophrenia is more severe than is contemplated by his current 30 percent rating.  He was last examined by VA in May 2011 (at which time the examiner noted that the Veteran was very difficult to interview).  Treatment records are only current through 2010.  The Board finds that a contemporaneous examination and updated treatment records are warranted to assess the current severity of the Veteran's schizophrenia.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the Veteran's schizophrenia.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected schizophrenia.  The record must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should also offer an opinion as to the functional impairment caused by the Veteran's schizophrenia, and specifically any effects on the Veteran's ability to maintain substantially gainful employment.

A complete rationale should be provided.

3.  Then review the record and readjudicate the claims on appeal.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



